Citation Nr: 1411198	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  06-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied service connection for PTSD.

The Veteran and his spouse provided testimony during a Board videoconference hearing in April 2011.  A transcript is of record.  

The claim was most recently remanded in May 2011 for additional development.  


FINDINGS OF FACT

1.  There is no credible supporting evidence of an in-service stressor and the reported stressor did not involve fear of hostile military activity or combat. 

2.  An acquired psychiatric disability, to include depression, was incurred as a result of military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2.  The criteria for service connection for an acquired psychiatric disability other than PTSD, to include depression, have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

As the Board is granting service connection for an acquired psychiatric disability other than PTSD, to include depression, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Regarding the PTSD claim, the notice requirements were accomplished in a December 2008 letter that was provided subsequent to the initial adjudication of the claim.  Inasmuch as the claim is being denied, no effective date or rating is being set; the delayed notice on these elements, therefore, does not deprive the veteran of a meaningful opportunity to participate in the adjudication of the claim.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  

The December 2008 letter notified the Veteran of the information and evidence needed to substantiate his service connection claim.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board finds that all relevant facts have been properly developed, and that all available evidence necessary to adjudicate the claim has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements and testimony have been obtained.  As explained below,  he has not provided the information necessary to attempt to verify his reported PTSD stressor, and the reported stressor does not involve the fear of hostile military activity.  

During the April 2011 Board hearing and prehearing conference, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Further, there has been substantial compliance with the Board's remand directives, insofar as the Board hearing was provided, proper notice was provided, all identified evidence has been obtained, a VA examination was conducted, and the issue was readjudicated in a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  In this case, the reported in-service stressor does not involve fear of hostile military activity and is not related to combat38 C.F.R. § 3.304(f).  

VA treatment records and a September 2010 letter from the Veteran's treating VA psychologist, demonstrate a diagnosis and treatment of PTSD.  Moreover, these records also provide evidence with regard to the second prong for service connection for PTSD-medical evidence linking the diagnosis to an in-service stressor.  The Veteran reported seeing a friend killed by a propeller of a plane and that he had to help clean up the accident and his treating physicians appear to find his reports to be credible and sufficient to support the diagnosis of PTSD.  

Service connection for PTSD, however, also requires credible supporting evidence that the claimed in-service stressor occurred; or in the alternative a showing that the Veteran has combat-related stressors and participated in combat; or that his stressor is the result of fear of hostile military action and the stressor is consistent with the circumstances of the Veteran's service.  38 C.F.R. § 3.304(f).  

In this case, the reported stressor is not related to combat and does not involve fear of hostile military action.  Moreover, the Veteran has not provided any credible and supporting evidence of the reported stressor.  He has not provided the name of the person killed or the approximate date, and, therefore, there is not enough information available in order attempt to verify the stressor.  The Board acknowledges that the Veteran's wife has stated that the Veteran told her about the stressor a few years after they met in 1973.  She, however, has not reported any actual or direct knowledge of the claimed in-service stressor.

Based on the evidence of record, the Board finds that service connection for PTSD cannot be granted.  

The evidence, however, also clearly demonstrates other acquired psychiatric diagnoses, and the September 2010 VA psychologist based a diagnosis of depression, at least in part, on the Veteran's reports regarding the in-service stressor.  Ironically, service connection for disability other than PTSD does not require corroborating evidence of an in-service disease or injury.  The Board finds that the Veteran is credible in reporting the incident in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  His statements have been consistent and are sufficient to establish the incurrence of an in-service injury.  This, combined with the opinion of the September 2010 VA psychologist that the Veteran has depression based on his reported in-service stressor weigh in favor of a finding of service connection for depression.  

The Board acknowledges that there are several VA opinions where an examiner stated either that the Veteran does not have PTSD or that his psychological disabilities are related to his cerebral vascular accident (CVA) in 2001 or his general medical condition.  The examiners, however, did not consider the Veteran's report that he had depression or depressive symptoms prior to his stroke.  

The Board finds that at the very least, the evidence of record is in equipoise.  Resolving all doubt in favor of the Veteran, service connection is warranted for depression.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.  

Service connection for depression is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


